Citation Nr: 0701490	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  02-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to the receipt of benefits administered by the Department of 
Veterans Affairs (VA), except health care benefits authorized 
by Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from July 1984 to October 1989.  He was discharged under 
other than honorable conditions.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2001 
administrative decision of the Newark, New Jersey, Regional 
Office (RO) that determined that the appellant's other than 
honorable discharge from service constituted a bar to the 
payment of VA compensation benefits.

The appellant was afforded a hearing at the RO before a local 
hearing officer in October 2001 and before the undersigned 
Acting Veterans Law Judge sitting at the RO in February 2003. 
 The transcripts are of record.


FINDINGS OF FACT

1.  The appellant had military service from July 1984 to 
October 1989 and received an other than honorable discharge 
from service.

2.  The evidence establishes that the appellant's illicit 
drug use (cocaine) was willful and persistent and prevented 
the proper performance of his duties.

3.  The evidence does not demonstrate that the appellant was 
insane at the time of commission of the in-service offenses.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the payment of VA compensation benefits.  38 U.S.C.A. 
§§ 101, 5103A, 5107, 5303 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.12 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), imposes enhanced duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  The 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter to the appellant dated in March 2004, 
the RO informed him of what evidence was required to 
substantiate the claim, what evidence what information or 
evidence the appellant was responsible for providing, and 
what evidence VA would try to obtain on his behalf.  The 
March 2004 letter was issued subsequent to the initial 
adverse determination in December 2001.

As noted, some of the notice was provided after the initial 
adjudication.  In Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
went on to say, however, that its decision was not meant to 
invalidate any existing decision made prior to such notice, 
and that the Board would satisfy the VCAA notice requirements 
by ensuring that the proper notice was ultimately provided, 
or by providing an analysis as to why the claimant was not 
prejudiced by the absence of such notice.  Id, at 120, 122-4.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

The Board thus finds that all necessary development has been 
accomplished.  VA has made all required efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claim as evidenced by scheduling him for two personal 
hearings on appeal, and securing all applicable service 
records and documentation pertinent to his claim.  Records 
have also been obtained from the Social Security 
Administration and associated with the record.  The appellant 
has not identified any other sources from which additional 
evidence may be obtained.  Thus, VA has satisfied both its 
duty to notify and assist the appellant.  Further assistance 
would have no reasonable possibility of substantiating the 
claim.  The claim is ready to be considered on the merits.


Factual Background

The appellant's DD Form 214 indicates that he served on 
active duty in the United States Navy from July 1984 to 
October 1989.  He received a discharge under other than 
honorable conditions.  He had no other period of military 
service.

The service medical records reflect positive diagnoses of HIV 
(human immunodeficiency virus) in June and October 1988, and 
in May 1989, confirmed by laboratory results.  He received 
HIV counseling in October 1988 and May 1989.  A December 1988 
Medical Board report cover letter shows that the appellant's 
HIV disease did not exist prior to his service enlistment.  A 
July 1989 health record shows that the appellant was noted to 
have been positive for cocaine use in May 1989, and that he 
admitted to smoking cocaine the previous night.  The 
appellant indicated that he had used cocaine one other time, 
in August 1988.  

Service administrative documents show that in June 1989 the 
appellant was informed that he was being considered for an 
administrative discharge by reason of misconduct due to drug 
abuse as evidenced by his non-judicial punishment dated in 
June 1989 which indicated that he wrongfully used cocaine.  
The appellant is shown to have had an opportunity to consult 
with counsel.  In June 1989, a Report of Administrative 
Discharge Board shows that the appellant was found to have 
committed misconduct due to drug abuse, evidenced by non-
judicial punishment for wrongful use of cocaine.  It was 
recommended that the appellant be discharged from the naval 
service, and that the discharge be other than honorable.   An 
August 1989 Department of the Navy document shows that the 
appellant was found to have committed misconduct due to drug 
abuse, evidenced by non-judicial punishment for wrongful use 
of cocaine.  

The appellant sought to have his characterization of service 
discharge changed to general in July 1997.  Following a 
documentary discharge review in July 1998, the Naval 
Discharge Review Board (NDRB) found that the discharge 
properly and equitably reflected the quality of the service 
rendered.  The discharge remained the same - Under other than 
honorable conditions/Misconduct - Drug Abuse (Use).  

The appellant filed a claim for service connection for 
multiple disorders in March 2000.  The report of a December 
1994 private medical examination, conducted in accordance 
with a request by the New York State Department of Social 
Services, shows that the appellant claimed to have used crack 
cocaine for about three months after discovering that he was 
HIV positive in 1988.  

The appellant testified at a local RO hearing in October 2001 
that he "[s]elf medicated" himself in-service after 
discovering that he was HIV positive.  See page five of 
hearing transcript (transcript).  

In an administrative decision dated in December 2001, the RO 
determined that the appellant received a discharge under 
other than honorable conditions, which acted as a bar to VA 
compensation benefits.  It was found, however, that he was 
entitlement to health care under Chapter 17, Title 38 
U.S.C.A. for any disabilities determined to be service-
connected.  See also 38 C.F.R. § 3.360.  

In March 2002, the appellant again applied for discharge 
review, requesting that character of his service be changed 
to general/under honorable conditions.  A personal appearance 
discharge review was held in March 2003, following which the 
NDRB voted to not change the character of service.  The 
discharge remained the same:  Under other than honorable 
conditions/Misconduct - Drug Abuse (Use).  

In his testimony before the undersigned in February 2003, the 
appellant elaborated upon his statements regarding his 
service.  He related that before his military service he had 
had no problems with drug use.  See pages seven and eight of 
transcript.   He added that he would not have self-medicated 
himself if the Navy would have attempted to help him 
understand his HIV virus.  See page eight of transcript.  He 
argued that his discharge characterization was unfair, in 
that it was not based on his military service.  See page 10 
of transcript.  The appellant further argued that the 
military condones alcohol abuse but treats drug users 
differently.  Id.  


Analysis

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the claimant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. 
§ 3.12(a).  Regulations further provide that a discharge or 
release for certain offenses is considered to have been 
issued under dishonorable conditions.  38 C.F.R. § 3.12(d).

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4).  A discharge under 
dishonorable conditions will not constitute a bar to benefits 
if the individual was insane at the time of the offense 
causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).

In this instance, the Board finds that the appellant's 
service administrative records are replete with evidence 
demonstrating a willful and persistent course of behavior 
that can only be labeled as misconduct.  Documentation 
indicates that the appellant admitted to using cocaine on 
more than one occasion during his period of military 
service.  He received non-judicial punishment for concerning 
the wrongful use of cocaine.  

The Board thus finds that the appellant's actions cannot 
reasonably be described as either isolated or infrequent.  As 
such, it is found that the appellant does not fall within the 
exception for a "discharge because of a minor offense" as 
provided by 38 C.F.R. § 3.12(d)(4).  In regard to the minor-
offense exception noted above, the Court in Stringham v. 
Brown, 8 Vet. App. 445, 448 (1995), determined that 
"offenses that would interfere with [the] appellant's 
military duties, indeed preclude their performance...could 
not constitute a minor offense."  As such, the Board finds 
in this case that the appellant's misconduct due to drug 
abuse, namely cocaine, is the type of offense that would 
interfere with his military duties, and indeed preclude his 
performance.  Therefore, this offense cannot constitute a 
minor offense.  Id.; see also Cropper v. Brown, 6 Vet. App. 
450, 452-453 (1994).  Consequently, his discharge must be 
considered as having been under dishonorable conditions. 
 Accordingly, law precludes payment of VA compensation 
benefits.  38 C.F.R. § 3.12(a).

The appellant has provided extensive correspondence and 
statements in the record of mitigating circumstances for his 
behavior.  He has presented testimony attesting to the 
extenuating circumstances, namely, the discovery of being HIV 
positive, surrounding his illicit use of cocaine while in the 
Navy.

The Board, however, concludes that the evidence clearly shows 
a pattern of behavior that constituted willful and persistent 
misconduct at the time that he committed that acts that lead 
to his discharge.  Such misconduct precludes a finding that 
he had honest, faithful and meritorious service that VA 
benefits are intended to reward.  In particular, the Board 
believes that the record clearly shows that the appellant's 
disciplinary infractions were the type of offenses that 
precluded the appellant from performing his military duties. 
 The Board further notes that the appellant on more than one 
occasion petitioned the NDRB, which denied the relief sought.

The Board also observes that the appellant has not 
specifically asserted that he was insane at the time of the 
commission of the in-service offenses.  As noted previously, 
the applicable regulation provides an exception to the bar to 
benefits only if the individual was insane at the time of the 
offense caused the discharge.  38 U.S.C.A. § 5303; 38 C.F.R. 
§ 3.12(b).

The record clearly does not reflect that the appellant met 
the definition of insanity under 38 C.F.R. § 3.354(a) during 
service, particularly during the time frame that he committed 
the offenses that led to his other than honorable discharge. 
 Therefore, there is no credible evidence in service or post 
service that the appellant suffered from insanity due to a 
disease, or that he did not know or understand the nature or 
consequences of his acts or that what he was doing was wrong. 
 Zang v. Brown, 8 Vet. App. 246, 254 (1995); VAOPGCPREC 20-
97.

Under these circumstances, the Board must find that the 
character of the appellant's discharge was under less than 
honorable conditions based on the evidence of record.  As a 
result, he is not eligible for VA compensation benefits as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001).

The Board has also considered the doctrine of giving the 
benefit of the doubt to the appellant under Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102, but does not find the evidence 
is of such approximate balance as to warrant its application. 
 Rather, the Board finds that the preponderance of the 
evidence is against the claim.


ORDER

The character of the appellant's discharge from service 
constitutes a bar to the payment of VA compensation benefits; 
the appeal is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


